50 F.3d 1
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Arthur J. TOEGEMANN, Plaintiff, Appellant,v.UNIVERSITY OF RHODE ISLAND, et al., Defendants, Appellees.
No. 94-1779.
United States Court of Appeals,First Circuit.
March 27, 1995.

Appeal from the United States District Court for the District of Rhode Island [Hon.  Ronald R. Lagueux, U.S. District Judge ]
Arthur J. Toegemann on brief pro se.
Jeffrey B. Pine, Attorney General, and Thomas A. Palombo, Special Assistant Attorney General, on brief for appellees.
D.R.I.
AFFIRMED.
Before TORRUELLA, Chief Judge, CYR and STAHL, Circuit Judges.
PER CURIAM.


1
Pro se plaintiff Arthur Toegemann appeals a district court order that requires him to forward monthly payments to defense counsel until Toegemann pays a total of $1700.00 to the state of Rhode Island.  The $1700.00 represents the total amount of sanctions that the district court imposed on Toegemann for filing and litigating the instant action-the second of its kind-against the present defendants.  We have thoroughly reviewed the record and the parties' briefs on appeal.  Toegemann has continuously failed to pay a sanction which we affirmed in 1991.  See Toegemann v. University of Rhode Island, et al., No. 90-1878, (1st Cir.  April 3, 1991)(upholding $1000 sanction).  He further offers no reasons why the district court abused its discretion in imposing an additional $700 in sanctions since we issued that decision.  The record indicates that this additional sum is wholly justified by Toegemann's persistent recalcitrance.  Accordingly, the district court's order is affirmed.  See Local Rule 27.1.